OPINION OF THE COURT
Before KENNEDY, PATRICK G., Circuit Judge.
Before FOXMAN, S. JAMES, Circuit Judge.
The State of Florida appeals “a final order suppressing the Defendant’s breath test results”. The Appellant concedes that it has sought the improper remedy which should have been certiorari. Pursuant to Rule 9.040(c), Fla. R. App. P., we shall treat this appeal as if certiorari had properly been sought.
After review of the parties’ briefs and hearing oral argument, we find substantial factual findings by the trial court to support its order, and we therefore affirm the Order Granting Defendant’s Motion to Suppress Breath Test Results.
AFFIRMED.
On January 31, 1991, the Fifth District Court of Appeal of the State of Florida ordered that the Petition for Writ of Common Law Certiorari, filed January 11, 1991, be denied.